Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the election of species request, dated March 10, 2021, has been received. By way of this response, Applicant has elected the species of HCDR1 of SEQ ID NO: 16, HCDR2 of SEQ ID NO: 17, HCDR3 of SEQ ID NO: 18, LCDR1 of SEQ ID NO: 61, LCDR2 of SEQ ID NO: 62, LCDR3 of SEQ ID NO:63, an antibody comprising VH sequence SEQ ID NO: 219 and VL sequence SEQ ID NO: 220, and VH sequence SEQ ID NO: 221 and VL sequence SEQ ID NO: 222, and treatment without an additional therapeutic agent. 
Claims 64 and 69-70 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2021.
Claims 53-63, 65-68, and 71 are therefore under examination, drawn to methods of treatment using an antibody against TIGIT defined by the above sequences.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 23, line 21. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - Improper Markush 
Claims 53-54, 57-63, 65-66, and 71 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 53-54 and 65-66 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while all members of the group are antibodies that bind to the same protein (TIGIT), the claimed complimentary determining regions of the antibodies which give them the common function of binding to TIGIT are structurally distinct. Compare, for example, the sequences of SEQ ID NO: 4 (Phe Thr Phe Glu Ser Tyr Gly Met Val), and SEQ ID NO: 16 (Tyr Thr Phe Thr Ser Tyr Tyr Met His). While both are listed as being alternatives for 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-63 and 65-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

any viral infection as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering an antibody which binds TIGIT to lessen or ameliorate the symptoms of any viral infection. It is noted that even though claims 53-63 recite “promoting a T cell activity” and not “treating viral infection”, the only disclosed utility for a method of promoting a T cell activity is for therapeutic treatment and thus encompass treating a viral infection.
For example, one of skill in the art is well-aware that viral infections are a broad class of disease.  According to The Merck Manual of Diagnosis and Therapy, there are many different families of viruses, each with their own distinct structure, mechanisms of replication, and symptoms of infection. (The Merck Manuals Online Medical Library, [online].  Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 4/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses>.  Overview of Viruses).  However, the instant disclosure does not provide sufficient in vitro or in vivo evidence showing that the administration of an antibody which binds TIGIT can counter-act any viral infection as defined by The Merck Manual of Diagnosis and Therapy.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating any viral infection) to which the invention pertains, undue experimentation would be required to practice the claimed method of treating any viral infection with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for treating any viral infection commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, as the claim appears to depend from itself.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53-63, 65-68, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,329,349 in view of US20180355040A1 (Chand et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, and the reference patent claims the sequences of the instant application; for example, SEQ ID NOs: 219-. 
While the reference patent claims are directed to an antibody and a method for treating cancer, Chand teaches an antibody against human TIGIT (claim 1), the use of said antibody for increasing T cell activation (para. 0006), and the use of said antibody for the treatment of viral infection, including cytomegalovirus infection (para. 0253). It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the anti-TIGIT antibody of the reference patent to the methods of use for an anti-TIGIT antibody taught by Chand to arrive at the claimed invention. The antibody of the reference patent could be used in the method taught by Chand by simple substitution, and the substitute antibody would predictably perform the same function.

Claims 53-63, 65-68, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 21-22, 28-33, 35-36, and 38 of copending Application No. 16/413,557 (reference application) in view of US20180355040A1 (Chand et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, and the reference application claims the sequences of the instant application; for example, SEQ ID NOs: 219-222 in both the reference and the instant application are identical. Likewise, the claimed complementary determining regions of the instant application comprising SEQ ID NOs: 16-17-18 and 61-62-63 are also identical to the same SEQ ID NOs of the reference application. 
prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the anti-TIGIT antibody of the reference application to the methods of use for an anti-TIGIT antibody taught by Chand to arrive at the claimed invention. The antibody of the reference application could be used in the method taught by Chand by simple substitution, and the substitute antibody would predictably perform the same function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following sequences and linked sequences, referred to by their corresponding SEQ ID NOs, have been searched and found to be free of the art: 16-17-18, 61-62-63, 219, 220, 221, and 222.
The closest prior art found is US20180355040A1 (Chand et al.) Chand teaches an antibody against human TIGIT (claim 1), the use of said antibody for increasing T cell activation (para. 0006), and the use of said antibody for the treatment of viral infection, including cytomegalovirus infection (para. 0253). However, Chand does not teach the claimed sequences of the instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644